DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the phrase “for example” as the phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 11 is indefinite because it recites “adding clean hydraulic liquid while under pressure to displace the CO2 and then lowering the pressure.  The claim is indefinite for the following reason.  Claim 11 is dependent on claim 1, which recites that the pressure is lowered.  If assuming lowering the pressure to atmospheric pressure, then it is unclear whether the hydraulic liquid is under atmospheric pressure P2 while the CO2 is displaced. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US2004/0256104). 
For examination purposes, applicant’s claim language of a hydraulic line reads on any type of pipe/tubing or other material used to convey water, gas, or other fluid substances.  For prior art purposes, the hydraulic line reads on the tubing 14 as well as the well bore 10 of Wilson et al. 
Re claim 1, Wilson et al. teach a method of removing matter from the lumen of tubing 14 (paragraph 5)  comprising: pressurizing the tubing 10 to a pressure P1 by pumping pressurized liquid carbon dioxide into a first end (paragraph 20; Fig. 1); adding pressurized carbon dioxide at a temperature T (paragraph 21) which is at a pressure P1, wherein the CO2 is in a liquid state; maintaining the carbon dioxide in a liquid state  by maintaining the hydraulic line (i.e. tubing) in the pressurized state for a time (paragraphs 21, 34) while the liquid CO2 diffuses and accumulates inside the tubing (paragraph 20); then after contact time, depressurizing the tubing causing the liquid carbon dioxide to vaporize  and press matter (i.e. dissolved asphaltene condensates)  out of the tubing (paragraph 23).  Re claim 6, 100 bar is equivalent to 1450 psi, refer to paragraph 27 of Wilson et al. which teach pressures of 2500 psi or less.  Re claim 10, refer to paragraphs 10-11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (WO2015/018419A1) in view of Wilson et al. (US2004/0256104), as further evidenced by Honda (US2004/0040585).
Re claim 1, Thomsen et al. teach a method of removing matter (page 6, lines 15-30) from a lumen of a hydraulic line comprising pressurizing the hydraulic line by adding pressurized supercritical  or liquid CO2 into the first end of hydraulic line (page 6, lines 15-30), at a first pressure  (page 7, lines 10-12) and a first temperature (page 10, lines 20-25, page 4, lines 10-15); maintaining the pressurized liquid 
	In reference to depressurizing the line to cause the carbon dioxide to change to a gas, page 12, lines 27-30 teaches that the fluid can transition to a gaseous state such that the fluid can be displaced from the lumen of the pipe. Thomsen et al. teach changing the supercritical CO2 to a gaseous state, but does not teach depressurizing the line.  Wilson et al. teach cleaning a tubing by injecting liquid CO2 into the tubing string14, filing the tubing string with liquid CO2 (paragraph 20) and releasing the pressure such that the liquid CO2 is vaporized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Thomsen et al. to include a pressure drop, as taught by Wilson et al. for purposes of transitioning the CO2 into a gaseous state for removal from the tubing.  In reference to pressing out matter out of the first end of a tubing, refer to paragraph 23 of Wilson et al.  Furthermore, it would have been well within the level of the skilled artisan to push out matter and cleaning fluid out of the same first end of the pipe with a single opening, as further evidenced by Honda (US2004/0040585; Fig. 8).  
	Re claims 2, 5 and 15-17, Thomsen et al. in view of Wilson et al., as further evidenced by Honda, fail to teach repeatedly flushing the pipe multiple times and further fails to teach the cleaning times.  In the absence of criticality and/or a showing of unexpected results, it would have been well within the level of the skilled artisan to repeatedly flush the pipe for a predetermined time period until the desired level of cleanliness has been achieved. Re claim 3, in reference to turbulent conditions, refer to Thomsen et al. (page 6, lines 25-30). Re claim 4, refer to page 7, lines 5-6 of Thomsen et al.  Re claim 6, refer to page 7, lines 10-15.  Re claim 7, refer to page 4, lines 7-15 of Thomsen et al. Re claim 8, refer to . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomsen et al. is cited as the corresponding publication. Aslam teaches a method of cleaning a gas pipeline. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc